Citation Nr: 1430380	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  09-42 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for residuals of a broken leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the Veteran is currently diagnosed with malaria, suffers from any residuals of malaria, or that he contracted malaria during service.

2.  A preponderance of the evidence is against finding that the Veteran currently has any residuals of a broken leg.


CONCLUSIONS OF LAW

1.  The criteria for service connection for malaria have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for residuals of a broken leg have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The duty to notify was satisfied in a November 2007 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claims.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claims.

The Board has considered whether a VA examination was required in connection with the Veteran's claims under the VA's duty-to-assist provisions but finds it is not.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As will be discussed in detail below, there is no competent, credible evidence that the Veteran is diagnosed with malaria, or that he suffers from any residuals of either malaria or a broken leg.  Indeed, other than the Veteran's general assertions that he contracted malaria and broke his leg while in Vietnam and currently has problems with the leg he broke in service, he has produced no evidence that he has any disability or related symptomatology.  Without evidence of a current diagnosed disability, or persistent symptoms of a disability, there is no requirement to obtain VA medical examinations in this case.  See McLendon, supra.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.


II.  Service Connection

The Veteran claims that he broke his leg and contracted malaria while serving in Vietnam.  However, for the reasons set forth below, the Board finds no basis to grant the Veteran's claim.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

An August 1966 enlistment examination report noted that the Veteran's lower extremities were found to be clinically normal, and the record did not note that he had ever contracted malaria.  An April 1967 service treatment record reflects that the Veteran complained of pain and swelling in his left foot from an insect bite.  A May 1967 service treatment record also notes the Veteran's reports of being bitten in the left buttock by a scorpion.  

However, a review of the Veteran's service treatment records found no evidence of complaints, treatment or diagnosis of malaria or a broken leg.  In his August 1968 Report of Medical History, the Veteran did not report having either broken his leg or contracted malaria during service.  His August 1968 separation examination noted normal clinical findings of the lower extremities, and the examination report made no mention of the Veteran having contracted malaria while in service. 

The Veteran's post-service medical records do not show that he has sought treatment for any residuals of a broken leg or malaria.  There is no evidence in the Veteran's record that he has a current disability related to either condition. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328   (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110, 1131.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Based on a careful review of the evidence, the Board finds that service connection is not warranted for either malaria or residuals of a broken leg as the evidence in the record weighs against a finding that the Veteran is currently diagnosed with either condition.  

As there is no current diagnosis related to either of the Veteran's claims for malaria or residuals of a broken leg, service connection is not warranted on either a direct or presumptive basis.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply and the claims must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for malaria is denied.

Entitlement to service connection for residuals of a broken leg is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


